Title: 21st.
From: Adams, John Quincy
To: 


       I really do not know what I have done this day. I am always sensible, that what with one trifle and another I lose too much of my Time, and yet I do not know how to employ more of it. I believe it is a disadvantage to have so many public exercises to attend. It is impossible to get seriously and steadily fixed down to any Thing. As soon as I get in a way of thinking or writing upon any Subject, the College Bell infallibly sounds in my Ears, and calls me, to a Lecture, or to recitation or to Prayers. This cannot certainly suffer any one, to engage in profound Study of any kind.
      